DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following office action is a Final Office Action in response to communications received on 02/22/2022.
Claims 1, 2, 8, 12 and 15 have been amended; and new claims 17 and 18 have been added. Therefore, claims 1-18 are currently pending in this application.
Response to Amendment
4.	The amendment to claim 15 is sufficient to overcome the rejection set forth in the previous office-action under section §112(b). 
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 1-11 are rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Each of claims 1 and 8 recites, “wherein the fingerprint recognition sensor for each key is programmed before use by the user to identify a correct finger of the user that presses the key” (emphasis added).
	However, it is unclear whether the above is implying that (i) the fingerprint recognition sensor is programmed by the user before the user starts to use the system, or (ii) the fingerprint recognition sensor is programmed before the user starts to use the system.  
	Nevertheless, for examination purpose, the limitation above is construed as the fingerprint recognition sensor is programmed before the user starts to use the system. 
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 1-4, 6-10 and 12-18 are rejected under 35 U.S.C.102(a)(2) as being anticipated by Pope 2015/0135108. 
Regarding claim 1, Pope teaches the following claimed limitations: a typing training system, comprising: a keypad having a plurality of keys; a fingerprint recognition sensor for each of the keys of the keypad wherein each fingerprint recognition sensor senses a press of a key of the keypad by a particular finger of a user, wherein the fingerprint recognition sensor for each key is programmed before use by the user to identify a correct finger of the user that presses the key ([0649]; [0651] to [0653]; [0670]; also FIG 32Q to FIG 32S: e.g. a system for training a user techniques, such as typing; wherein the system comprises a computing device with at least a virtual keypad; and wherein each button of the keypad comprises a fingerprint sensor for identifying the particular finger used to press the button. Accordingly, the fingerprint recognition sensor for each key is programmed before the user starts to use the training system, so that it identifies a correct finger of the user that presses the key); and a display that generates a typing training user interface, the display showing a message when a key of the keypad is pressed by a wrong finger of the user ([0651]; [0671] to [0673]; also FIG 32Q to FIG 32S: e.g. the computing device already implements a display interface, and thereby it displays to the user a textual and/or graphical result regarding the user’s performance; such as indicating whether the user has used the incorrect finger to press a given button, etc.).
Pope teaches the claimed limitations as discussed above per claim 1. Pope further teaches:  
	Regarding claim 2, the keypad has a processor that analyzes the signals from the fingerprint recognition sensors and determines if the wrong finger of the user is being used to press a key ([0670] to [0673]: e.g. the keypad already coupled to a processor; and wherein the processor analyzes sensor data received from the fingerprint sensors to determine whether a correct/incorrect finger is used to press a key/button);
	Regarding claim 3, wherein the keypad is one of a QWERTY keyboard, a keyboard without visual key indicators, a virtual keyboard on a touchscreen device, a Dvorak modified keyboard, a numeric keypad, a 10 digit numeric keypad and an electric typewriter ([0649]; also FIG 32Q to FIG 32S: e.g. the keypad implemented encompasses one or more of QWERTY keyboard, a virtual keyboard on a touchscreen device, etc.); 
Regarding claim 4, wherein the processor is integrated into the keypad (FIG 32Q to FIG 32S: e.g. the touch screen interface already indicates that the processor is integrated into the keypad);
Regarding claim 6, the system further comprises a computing device having the keypad and the display ([0143]; also FIG 32Q: e.g. the system already involves a computing device, such as an iPhone®, a tablet computer, etc., and wherein it has the keypad and the display); 
Regarding claim 7, wherein the computing device further comprises an application executed by a processor of the computing device that analyzes the signals from the fingerprint recognition sensor and determines if the wrong finger of the user is being used to press the key ([00670] to [0673]: e.g. the computing device already executes, via its processor, an application or software that analyzes sensor data received from the fingerprint sensors; and thereby determines whether a correct finger is used to press a given key/button, etc.).  
Regarding claim 8, Pope teaches the following claimed limitations: keypad, comprising: a plurality of keys; a fingerprint recognition sensor for each of the keys of the keypad wherein each fingerprint recognition sensor senses a press of a key of the keypad by a particular finger of a user, wherein the fingerprint recognition sensor for each key is programmed before use by the user to identify a correct finger of the user that presses the key ([0649]; [0651] to [0653]; [0670]; also FIG 32Q to FIG 32S: e.g. a system for training a user, such as typing; and wherein the system comprises a computing device with at least a virtual keypad; and wherein each button of the keypad comprises a fingerprint sensor for identifying a particular finger used to press the button. Thus, the fingerprint recognition sensor for each key is programmed before the user starts to use the keypad to learn typing, so that it identifies a correct finger of the user that presses the key); a processor that receives the signals from the fingerprint recognition sensors and analyzes the signals from the fingerprint recognition sensors and determines if the wrong finger of the user is being used to press a key ([0651]; [0671] to [0673]; also FIG 32Q to FIG 32S: e.g. the computing device already implements a display interface and a processor; and thereby it displays to the user a textual and/or graphical result regarding the user’s performance; such as indicating whether the user has used the incorrect finger to press a given button, etc.).
Pope teaches the claimed limitations as discussed above per claim 8. Pope further teaches: 
Regarding claim 9, the keypad is one of a QWERTY keyboard, a keyboard without visual key indicators, a virtual keyboard on a touchscreen, a Dvorak modified keyboard, a numeric keypad, a 10 digit numeric keypad and an electric typewriter ([0649]; also FIG 32Q to FIG 32S: e.g. the keypad implemented encompasses one or more of QWERTY keyboard, a virtual keyboard on a touchscreen device, etc.); 
Regarding claim 10, the processor is integrated into the keypad (see FIG 32Q to FIG 32S: e.g. the touch screen interface already indicates that the processor is integrated into the keypad).
Regarding claim 12, Pope teaches the following claimed limitations: a computerized method for typing training, comprising: programming a hardware fingerprint recognition sensor of a typing training system for each key, before use by a user, to identify a correct finger of the user that presses the key; receiving a key press from a keypad; sensing, by the hardware fingerprint recognition sensor the key press by a particular finger of a user; determining if the key was pressed by a wrong finger of the user ([0649]; [0651] to [0653]; [0670]; also FIG 32Q to FIG 32S: e.g. a system for training a user typing; wherein the system comprises a computing device with at least a virtual keypad; and wherein each button of the keypad comprises a fingerprint sensor for identifying a particular finger used to press the button. Thus, the fingerprint recognition sensor for each key is programmed before the user starts to use the training system, so that it identifies a correct finger of the user that presses the key); and notifying the user when the wrong finger of the user pressed the key ([0651]; [0671] to [0673]; also FIG 32Q to FIG 32S: e.g. the computing device already implements a display interface, and thereby it displays to the user a textual and/or graphical information; such as an indication that the user has used the incorrect finger to press a given button, etc.).
Pope teaches the claimed limitations as discussed above per claim 12. Pope further teaches: 
Regarding claim 13, wherein determining if the key was pressed by a wrong finger of the user further comprises analyzing, by a processor in the keypad, the signals from the fingerprint recognition sensor and determines if the wrong finger of the user is being used to press a key ([0670] to [0673]: e.g. the keypad/keyboard is already coupled to a processor; and wherein the processor analyzes sensor data received from the fingerprint sensors to determine whether the correct/incorrect finger is used to press a key/button); 

Regarding claim 14, wherein the keypad is one of a QWERTY keyboard, a keyboard without visual key indicators, a virtual keyboard on a touchscreen, a Dvorak modified keyboard, a numeric keypad, a 10 digit numeric keypad and an electric typewriter ([0649]; also FIG 32Q to FIG 32S: e.g. the keypad implemented encompasses one or more of QWERTY keyboard, a virtual keyboard on a touchscreen device, etc.); 
Regarding claim 15, wherein determining if the key was pressed by a wrong finger of the user further comprises using an application executed by a processor of a computing  device that analyzes the signals from the fingerprint recognition sensor and determines if the wrong finger of the user is being used to press the a key ([00670] to [0673]: e.g. the computing device already executes, via its processor, an application or software that analyzes sensor data received from the fingerprint sensors; and thereby determines whether a correct finger is used to press a given key/button, etc.); 
Regarding claim 16, the system further comprising displaying a message when a key of the keypad is pressed by a wrong finger of the user ([0670] to [0673]: e.g. the computing device already implements a display interface, and thereby it displays a result indicating whether the user has used a correct/incorrect finger to press a particular key/button on the keypad); 
Regarding claim 17, disabling the typing training system during normal typing on the keypad ([0143]: e.g. the computing device includes devices, such as the iPhone® or the iPad®, etc.; and therefore, the typing training system is disabled during normal typing on the keypad); 
Regarding claim 18, programming each hardware fingerprint recognition sensor on the keys in a home position of the keypad to identify a correct finger of the user to press each home key and programming each hardware fingerprint recognition sensor of the keys that are not in the home position to identify a correct finger of the user to press each key that is not a home key ([0649]; [0670] to [0672]: e.g. each key, which includes keys A to Z, already comprises a fingerprint sensor configured to detect the finger touching the key; and wherein the system generates a feedback(s) to the user based on the analysis of which finger the user used to touch a particular key; such as a feedback indicating that the user has used the correct finger—or the incorrect finger—to operate/touch a particular key, etc. Accordingly, the above implementation indicates that each hardware fingerprint recognition sensor on each key, which includes the keys in the home position of the keypad, is programmed to identify whether the correct/incorrect finger is used to press the key; i.e. (i) identify a correct finger of the user to press each home key; and identify a correct finger of the user to press each key that is not a home key).











Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 5 and 11 are rejected under 35 U.S.C.103 as being unpatentable over Pope 2015/0135108 in views of Pearson 2004/0075590.
	Regarding each of claims 5 and 11, Pope teaches the claimed limitations as discussed above per claims 1 and 9. 
	Although Pope does not explicitly describe that the processor is housed in a separate device, Pope suggests that the computing device already incorporates one or more communication interfaces to accommodate an external input device(s), such as a physical keyboard ([0144]).
In addition, Pearson discloses a computer system that comprises a physical keyboard as an input device, wherein a plurality of keys of the keyboard are implemented by placing a transparent top covering that involves a biometric fingerprint scan firmware; and wherein the above keys contain fingerprint sensors ([0023]; [0052]; FIG 3 to FIG 5; and also see claim 3).  
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pope’s system in views of Pearson; for example, by incorporating a physical keyboard that communicates with the computing device, such as a keyboard that involves a fingerprint firmware/application, wherein an integral or a removable transparent top cover is placed on the keys of the keyboard, and wherein the cover comprises fingerprint sensors that correspond to the keys of the keyboard in a similar fashion as that of the virtual keyboard, etc., in order to provide the user with an additional arrangement that creates a more traditional setting for learning typing, so that the user would have a better chance to be more successful in his/her training; thereby making the system more adaptive.






Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of US 10,878,715.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the current clims are directed to obvious modification of the claims in the corresponding patent (US 10,878,715). 
For example, claim 1 of the current application recites features that are similar to the features of claim 1 of the above patent, except that current claim 1 does not positively recite an overlay that is removably placed on the keypad and contains a fingerprint recognition sensor for each of the physical keys of the keypad that lays on top of the keypad.
However, given the implementation of the current claim(s), which require a fingerprint sensor associated with each key of a keypad, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the current claimed invention, to modify the current claim(s) for example by incorporating an external removable cover that incorporates a fingerprint sensor associated with each respective key of the keypad, so that the service life of the system is improved (e.g. the cover can be easily replaced when one or more of the sensors malfunction due to usage) while maintaining the same objective of the claimed invention (e.g. determining whether the user used the correct finger to press a given key on the keypad, etc.). 
Although an exemplary discussion is presented above with respect to claim 1, similar type of analysis applies to the rest of the claims.


Response to Arguments.
9.	Applicant’s arguments have been fully considered (the arguments filed on 02/22/2022). However, the arguments are not persuasive. Applicant argues: 
The independent claims recite "a fingerprint recognition sensor for each of the keys of the keypad wherein each fingerprint recognition sensor senses a press of a key of the keypad by a particular finger of a user, wherein the fingerprint recognition sensor for each key is programmed before use by the user to identify a correct finger of the user that presses the key ( claims 1 and 8) and "programming a hardware fingerprint recognition sensor of a typing training system for each key, before use by a user, to identify a correct finger of the user that presses the key" (claim 12) that are not found expressly or inherently in Pope. 
Pope discloses a touchscreen device that has integrated fingerprint sensors 359-1 or a separate fingerprint sensor 359-2 . . . 
Pope also discloses that the touchscreen 112 may have a spatial resolution that is high enough to detect fingerprint features . . . 
Pope does not disclose the initialization/programming of each sensor for each key as now set forth in each independent claim. 
At least one feature (the programming) is not found expressly or inherently in Pope and thus the independent claims are not anticipated by Pope . . .
		However, the Office respectfully disagrees with the above arguments. Although Pope does not explicitly mention programming each sensor of each key, the system does inherently perform such programming. It is worth to note that at least the exemplary computing device, which Pope is describing, is a multifunctional computing device; such as the iPhone® (e.g. see [0143]). Accordingly, during normal use of the device, such as typing text messages or making phone calls, etc., the computing device does not necessarily execute the fingerprint recognition program/app. This implies that the keys, which the system displays to the user during such normal use, are not necessarily programed to detect the fingerprint of a finger.
In contrast, when the typing training program/app is executed ([0649]), the system generates keys for such training (see FIG 32Q to FIG 32S), and wherein each key involves a fingerprint sensor programmed to detect the fingerprint of the finger touching the key (see [0670] to [0673]). 
The observations above demonstrate that the system programs the fingerprint sensor of each key when the typing program/app is executed (i.e. programming a hardware fingerprint recognition sensor of a typing training system for each key, before use by a user, to identify a correct finger of the user that presses the key). Consequently,  Applicant’s arguments are not persuasive. 
Thus, at least for the reasons discussed above, the Office concludes that the prior art does teach or suggest the current claims. 
Conclusion
10.	Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715